DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a concentration specifying element” in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 



Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.




Claim 1 limitation “a concentration specifying element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Horisaka et al. US 2011/0036715 A1 (hereafter “Horisaka”) as evidenced by Mizutani et al. US 2016/0061771 A1 (hereafter “Mizutani”) and in view of Kato et al. EP 1669750 A1 (hereafter “Kato”) and Katafuchi et al. US 2003/0062904 A1 (hereafter “Katafuchi”).

Addressing claim 1, Horisaka discloses a gas sensor (see the title) of a limiting current type (Horisaka does not specifically state that the gas sensor is a limiting current type; however, one of skill in the art would readily recognize it as such from its basic structure, which includes an  oxygen-conducting solid electrolyte between electrodes, and its method of operation, which utilizes diffusion rate-control means and at least one oxygen pump cell and an electrochemical oxygen measurement cell.  See Mizutani 101; col. 4:13) formed of an oxygen ion conductive solid electrolyte (6; col. 3:9-16), the gas sensor being 5capable of specifying a concentration of NOx in a measurement gas (col. 5:30-34), 
said sensor element includes: 
a gas inlet (10; col. 3:22) into which a measurement gas is introduced from an outer space (Figure 1 and col. 3:64-67); 
a first inner space (20; col. 3:22-24) communicated with said gas inlet under a 10predetermined diffusion resistance (see Figure 1 and note therein first diffusion-controlling part 11 and second diffusion controlling part 13 (col. 3:22-24), which are between the gas inlet and the first inner space); 
a second inner space (40; col. 3:30) communicated with said first inner space under a predetermined diffusion resistance (see Figure 1 and note therein third diffusion-controlling part 30 (col. 3:24)); 
a main pump cell (21; col. 4:31) which is an electrochemical pump cell (col. 4:31) constituted by an inner pump electrode (22; col. 4:31-32) including one or two unit electrode parts (22a, 22b; col. 4:31-54) and provided to face 15said first inner space (Figure 1), an external pump electrode (23; col. 4:35) provided on a surface of said sensor element (Figure 1), and said solid electrolyte located between said inner pump electrode and said external pump electrode (Figure 1); 
a measurement electrode (44; col. 6:38) provided to face said second inner space (Figure 1) and covered by a porous protection film (45) providing a 
an atmospheric air introduction layer (48; col. 3:52) into which atmospheric air is introduced from outside of said sensor element as a reference gas 
(Figure 1 and col. 3:52-55); 
a reference electrode (42; col. 3:56) covered with said atmospheric air introduction layer (Figure 1 and col. 3:54-55); and 
a measurement pump cell (41; col. 6:35) which is an electrochemical pump cell (col. 6:37)38 constituted by said measurement electrode (col. 6:35-43), said external pump electrode (col. 6:35-43), and said solid electrolyte located between said measurement electrode (Figure 1 and col. 6:35-43) and said external pump electrode (col. 6:35-43), 
wherein 
when said inner pump electrode includes said two unit electrode parts (22a, 22b), said two 5unit electrode pants are disposed to face each other 
(Figure 1 and col. 4:40-54), 
said main pump cell pumps out oxygen in said measurement gas introduced into said first inner space through an application of a predetermined main pump voltage between said inner pump electrode and said external pump electrode, so that oxygen partial pressure of said measurement gas in said first inner space is lowered (col. 4:63 – col. 5:3), 
10said measurement pump cell pumps out oxygen generated by a reduction of NOx in said measurement gas reaching near said measurement electrode in 
said gas sensor further includes:  
15a concentration specifying element specifying a concentration of said NOx based on a magnitude of a NOx current flowing between said measurement electrode and said external pump electrode in said measurement pump cell (this concentration specifying element is implied by col. 7:19-29 and col. 7:41-46).
	Horisaka, though, does not disclose that 
a diffusion resistance from said gas inlet to said first inner space is 200 cm -1 or larger and 1000 cm -1 or smaller, and  
20when said first inner space has a space length L1 as a size in a longitudinal direction of said sensor element, a space thickness ti as a size in a thickness direction of said sensor element, and a space width wl as a size in a width direction perpendicular to both of said longitudinal direction and said thickness direction, and said unit electrode pant has an electrode length L2 as a size in said longitudinal direction and an electrode 25width w2 as a size in said width direction,39 
said space length L1 is 2.5 mm or larger and 10 mm or smaller,
said space thickness t1 is 50 µm or larger and 300 µm or smaller, 
a ratio of said electrode length relative to said space length is 0.5 or more and 1.0 or less, and  
5a ratio of said electrode width relative to said space width is 0.5 or more 1.0 or less.

	As for “a diffusion resistance from said gas inlet to said first inner space is 200 cm 1 or larger and 1000 cm 1 or smaller, . . . .”, it will be first noted that in Horisaka the diffusion resistance from said gas inlet to said first inner space, although not specified, is predetermined, so it is not arbitrary,.  See Horisaka col. 4:1-11.  Kato discloses, in at least one embodiment, a limiting current solid electrolyte NOx sensor which comprises two diffusion rate-determining sections 26, 28, at the gas inlet, similarly structured as in Horisaka.  See in Kato the title, Figure 20, and paragraphs [0013], [0091], and [0092].  

    PNG
    media_image1.png
    244
    794
    media_image1.png
    Greyscale

Thus, barring evidence to the contrary, such as unexpected results, to have, in the gas sensor of Horisaka, the diffusion resistance from said gas inlet to said first inner space be 200 cm -1 or larger and 1000 cm -1 or smaller is just routine optimization of a known result effective variable (S/L) relating to the limiting current and so prima facie obvious.  See MPEP 2144.05 II.A.       
	As for 
    20when said first inner space has a space length L1 as a size in a longitudinal direction of said sensor element, a space thickness ti as a size in a thickness direction of said sensor element, and a space width wl as a size in a width direction perpendicular to both of said longitudinal direction and said thickness direction, and said unit electrode pant has an electrode length L2 as a size in said longitudinal direction and an electrode 25width w2 as a size in said width direction,39 
said space length L1 is 2.5 mm or larger and 10 mm or smaller,
said space thickness t1 is 50 µm or larger and 300 µm or smaller, 
a ratio of said electrode length relative to said space length is 0.5 or more and 1.0 or less, and  
5a ratio of said electrode width relative to said space width is 0.5 or more 1.0 or less…;
`		`		
although Horisaka does not specifically set forth value ranges for these various physical dimensions of the first inner space and of the electrode therein, Horisaka 

    PNG
    media_image2.png
    556
    690
    media_image2.png
    Greyscale

;

    PNG
    media_image3.png
    391
    712
    media_image3.png
    Greyscale

;


    PNG
    media_image4.png
    595
    947
    media_image4.png
    Greyscale

;


    PNG
    media_image5.png
    423
    705
    media_image5.png
    Greyscale

;


    PNG
    media_image6.png
    432
    729
    media_image6.png
    Greyscale

;

    PNG
    media_image7.png
    90
    354
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    705
    367
    media_image8.png
    Greyscale

(see col. 9:63 – col. 10:45); and

    PNG
    media_image9.png
    761
    364
    media_image9.png
    Greyscale

(col. 11:20-67).


Thus, barring evidence to the contrary, such as unexpected results, to have  the gas sensor of Horisaka conform to the physical dimensional ranges for the first inner space and the electrode therein set forth in claim 1 ( 
	 
    20when said first inner space has a space length L1 as a size in a longitudinal direction of said sensor element, a space thickness ti as a size in a thickness direction of said sensor element, and a space width wl as a size in a width direction perpendicular to both of said longitudinal direction and said thickness direction, and said unit electrode pant has an electrode length L2 as a size in said longitudinal direction and an electrode 25width w2 as a size in said width direction,39 
said space length L1 is 2.5 mm or larger and 10 mm or smaller,
said space thickness t1 is 50 µm or larger and 300 µm or smaller, 
a ratio of said electrode length relative to said space length is 0.5 or more and 1.0 or less, and  
5a ratio of said electrode width relative to said space width is 0.5 or more 1.0 or less…;

`		`		
) is just routine optimization of a known result effective variables relating to the NOx sensitivity of solid electrolyte limiting current NOx sensors and so prima facie obvious.  See MPEP 2144.05 II.A.       


Addressing claims 2, 3, and 5, similarly as already discussed in the rejection of underlying claim 1, the further dimensional relationships in claims 2, 3, and 5 of the inner space and the electrode therein are just optimization of known result effective prima facie obvious.  See MPEP 2144.05 II.A.       

Addressing claims 4 and 6-8, Horisaka further discloses having the sensor element of the gas sensor include
a main-pump-control sensor cell (80; col. 5:4-12) which is an electrochemical sensor cell constituted by said inner pump electrode, said reference electrode, and said solid electrolyte located between said inner pump electrode and said reference electrode (Figure 1 and col. 5:4-12);  
5an auxiliary pump cell (50; col. 5:33) which is an electrochemical pump cell constituted by an auxiliary pump electrode provided to face said second inner space, said external pump electrode, and said solid electrolyte located between said auxiliary pump electrode and said external pump electrode (Figure 1 and col. 5:44-51); 
an auxiliary-pump-control sensor cell (81; col. 6:7-13) which is an electrochemical 10sensor cell constituted by said auxiliary pump electrode, said reference electrode, and said solid electrolyte located between said auxiliary pump electrode and said reference electrode (Figure 1 and col. 6:7-13); and 
a measurement-pump-control sensor cell (82; col. 6:60-66) which is an electrochemical sensor cell constituted by said measurement electrode, said reference electrode, and said 15solid electrolyte located between said measurement electrode and said reference electrode (Figure 1 and col. 6:60-66), 
said main pump cell pumps out oxygen in said measurement gas present in said first inner space through the application of said main pump voltage in accordance with 
said auxiliary pump cell pumps out oxygen in said measurement gas introduced into said second inner space through the application of a pump voltage in accordance with an electromotive force generated between said auxiliary pump electrode and said reference electrode in said auxiliary-pump-control sensor cell, between said auxiliary 25pump electrode and said external pump electrode, so that said measurement gas whose41 oxygen partial pressure has been further lowered compared to oxygen partial pressure in said first inner space reaches said measurement electrode (col. 6:1-20), and 
said measurement pump cell pumps out oxygen generated in said measurement electrode through the application of the pump voltage in accordance with an 5electromotive force generated between said measurement electrode and said reference electrode in said measurement-pump-control sensor cell, between said measurement electrode and said external pump electrode (col. 6:60 – col. 7:18).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             May 20, 2021